DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 8-9, 12 and 15-18, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 0 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Samuel Lo on 2/11/2022.

The application has been amended as follows:


Claim 1. (Currently Amended) A memory device comprising: 
	at least two inert electrodes; 
	at least one active electrode;
	an insulating element arranged at least partially between the at least one active electrode and the at least two inert electrodes; and 
	a switching element arranged under the insulating element where the switching element is arranged at least partially between the at least one active electrode and the at least two inert electrodes;
	wherein the switching element comprises: 
a first end and a second end contacting directly the at least one active electrode; and 
a middle segment between the first end and the second end, wherein the middle segment at least partially contacts the at least two inert electrodes and the middle segment is a continuous middle segment joining the first end and the second end,
wherein the continuous middle segment of the switching element extends between one of the at least two inert electrodes and another one of the at least two inert electrodes.  


Claim 4. (Currently Amended) The memory device of claim 1, wherein the at least two inert electrodes comprise a first inert electrode and a second inert electrode, and wherein the memory device further comprises dielectric material between the first inert electrode and the second inert electrode, and wherein the switching element is arranged at least partially over and overlapping the dielectric material. 

Claim 5. (Currently Amended) The memory device of claim 1, wherein the at least two inert electrodes comprise a first inert electrode and a second inert electrode, and wherein the insulating element extends between the first inert electrode and the second inert electrode. 


Claim 6. (Currently Amended) The memory device of claim 1, wherein the switching element comprises at least one additional segment extending between the at least two inert electrodes and the at least one active electrode. 

Claim 9. (Currently Amended) The memory device of claim 8, wherein the middle segment of the switching element contacts a top surface and a side surface of each of the at least two inert electrodes. 


Claim 10. (Currently Amended) The memory device of claim 1, wherein the memory device further comprises further insulating elements arranged at least partially over the at least two inert electrodes, and wherein the switching element is at least partially arranged between the insulating element and each further insulating element. 


Claim 15. (Currently Amended) A method comprising: 
	forming at least two inert electrodes; 

forming a switching element under the insulating element; and 
	forming at least one active electrode over the switching element and the insulating element, such that the switching element and the insulating element are arranged at least partially between the at least one active electrode and the at least two inert electrodes; 
	wherein the switching element comprises: 
a first end and a second end contacting directly the at least one active electrode; and 
a middle segment between the first end and the second end, wherein the middle segment at least partially contacts the at least two inert electrodes and the middle segment is a continuous middle segment joining the first end and the second end,
wherein the continuous middle segment of the switching element extends between one of the at least two inert electrodes and another one of the at least two inert electrodes.  

Claim 16. (Currently Amended) The method of claim 15, further comprising forming further insulating elements at least partially over the at least two inert electrodes, and wherein forming the switching element further comprises depositing a liner at least partially along one or more surfaces of each further insulating element. 


Claim 19. (Currently Amended) A memory structure comprising a plurality of memory devices, wherein each memory device comprises: 
at least two inert electrodes; 
	at least one active electrode;
	an insulating element arranged at least partially between the at least one active electrode and the at least two inert electrodes; 
	a switching element arranged under the insulating element where the switching element is arranged at least partially between the at least one active electrode and the at least two inert electrodes;

a first end and a second end contacting directly the at least one active electrode; and 
a middle segment between the first end and the second end, wherein the middle segment at least partially contacts the at least two inert electrodes and the middle segment is a continuous middle segment joining the first end and the second end,
wherein the continuous middle segment of the switching element extends between one of the at least two inert electrodes and another one of the at least two inert electrodes.  


Claim 22. (cancelled). 




Allowable Subject Matter

Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a middle segment between the first end and the second end, wherein the middle segment at least partially contacts the at least two inert electrodes and the middle segment is a continuous middle segment joining the first end and the second end, wherein the continuous middle segment of the switching element extends between one of the at least as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “a middle segment between the first end and the second end, wherein the middle segment at least partially contacts the at least two inert electrodes and the middle segment is a continuous middle segment joining the first end and the second end, wherein the continuous middle segment of the switching element extends between one of the at least two inert electrodes and another one of the at least two inert electrodes”, with combination of remaining features, as recited in claim 15.

The primary reason for the allowance of the claims is the inclusion of the limitation “a middle segment between the first end and the second end, wherein the middle segment at least partially contacts the at least two inert electrodes and the middle segment is a continuous middle segment joining the first end and the second end, wherein the continuous middle segment of the switching element extends between one of the at least two inert electrodes and another one of the at least two inert electrodes”, with combination of remaining features, as recited in claim 19.

Gopalan et al (US 2013/0214234 A1) discloses A first insulating layer 111 is formed above the substrate 100. The first insulating layer 111 may be an oxide layer in one or more embodiments. In one or more embodiments, the first insulating layer 111 may comprise an insulating layer suitable for inter level dielectric such as a deposited oxide. (Fig [2], Para [0033-0035]).

However, Gopalan fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 15 and 19.

Claims 2, 4-14, 16-18 and 20 are allowed as those inherit the allowable subject matter from clams 1, 15 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898